Citation Nr: 0214623	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
atrophy of the left testicle, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in June 2001.  

By rating decision in July 2002, entitlement to service 
connection for right testicle disability was denied.  The 
record does not show that a notice of disagreement has been 
filed to initiate an appeal from that determination, and that 
issue is therefore not in appellate status at this time. 


FINDING OF FACT

The veteran's service-connected atrophy of the left testicle 
is productive of pain requiring use of a supporter. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for the veteran's service-connected atrophy of 
the left testicle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§ 4.115b, Diagnostic Code 7523 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased rating.  The discussions in the rating decision, 
statement of the case, and multiple supplemental statements 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2001 letter, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim, as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, a June 1997, May 1999 and November 2001 VA 
examination report, and private medical records from Allston 
J. Stubbs, M.D and Winston Salem Health Care.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected atrophy of the left 
testicle warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected atrophy of the left testicle 
is currently assigned a 10 percent disability rating, and he 
contends that a higher rating is warranted.  The Board notes 
here that while Diagnostic Code 7523 provides for a 20 
percent rating for atrophy of both testicles, only the left 
testicle is service-connected.  It therefore appears that 
there is no basis for assignment of a higher rating under 
diagnostic criteria expressly addressing atrophy of the 
testicles.  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  As just above, atrophy of the 
testicles is expressly provided for under Code 7523.  
Therefore, application of an analogous Code does not appear 
to be proper. 

Nevertheless, the RO has referenced Code 7525 which provides 
that epididymo-orchitis is to be rated as urinary tract 
infection.  10 percent rating is warranted for urinary tract 
infections requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  Urinary tract infections with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management warrant a 30 
percent evaluation.  Urinary tract infections with poor renal 
function are rated as renal dysfunction.  See 38 C.F.R. § 
4.115a.

Turning to the evidence, a March 1997 private treatment 
record from Winston-Salem Health Care noted that the veteran 
complained of an enlarged prostate.  Examination revealed the 
scrotum to be tender to palpation, but did not appear 
extremely swollen.  The veteran experienced discomfort during 
examination of the scrotum, but the examiner found it 
diffusely tender through both scrotal sacs.  Prostate was 
full, enlarged, nontender, and non-nodular.  Examination of 
the urine was remarkable for hematuria alone.  

A June 1997 VA examination report showed that the examiner 
reviewed the claims file.  The veteran's medical history in 
service revealed that he developed mumps, followed by 
complicating pain and swelling in the left testicle.  He has 
had continued pain and tenderness since service.  The left 
testicle diminished in size considerably.  The veteran 
complained of pain when he is on his feet for prolonged 
periods and obtains relief by either lifting the scrotum, ice 
or heat.  He wears support underwear and scrotal suspensory.  
He complained of experiencing pain with squeezing legs 
together due to pressure or riding in a car.  The veteran 
states that he is unable to ride a tractor because of the 
pain.

Examination showed some degree of scrotal tenderness 
throughout, but marked on the left.  The left testicle was 
reduced at least half the normal size compared to the right 
testicle.  It is softer and very tender.  The veteran 
resisted examination due to discomfort.  The diagnosis was 
atrophy of the left testicle with residual orchidalgia due to 
mumps.  

Private medical records from Dr. Stubbs between April 1997 
and December 1998 indicate that the veteran was seen for 
chronic left testicular and scrotal discomfort.  Examination 
revealed that the veteran voids satisfactorily, with 
occasional decreased strength of urine stream.  Nocturia 
times four.  Intermittent difficulty starting the urine 
stream.  Dr. Stubb's diagnosis was suspect chronic residual 
nerve root hypersensitivity secondary to L mumps orchitis 
with resultant L orchialgia.  

In letters dated April and October 1998, Dr. Stubbs noted 
that the veteran had to give up his lawnmower service due to 
complaints involving a history of left orchialgia, 
prostatism, stable microscopic hematuria and a history of 
prostatic needle biopsy in 1993 revealing no malignancy.  

A May 1999 VA examination report indicated that the examiner 
reviewed the claims file.  The veteran complained of having 
burning in the testicular areas of the left ever since 
service.  He wears a suspensory at all times.  He complained 
that he cannot do work around the house or use his riding 
mower.  He also complained that long sitting or walking 
bothers his left testicle.  Examination of the testicles 
revealed that the left testicle was quite sensitive.  
However, other than being half the size of the other testicle 
and is sensitive, it appeared to be within normal limits.  
Penis was normal.  Rectal examination did not reveal any 
significant abnormality.  The diagnosis was testalgia, left 
testicle, following mumps orchitis and mild atrophy. 

Private medical records from Dr. Stubbs in January 2001 and 
February 2001 showed that the veteran complained of 
intermittent testicular discomfort, increasing in pain by 
moving around and standing.  He continued to wear an athletic 
supporter.  Urinalysis revealed trace protein (chronic 
finding) and 250 occult blood (chronic finding).  Testes 
indicated that left testicle was two plus small and both 
testes were two plus tender.  Prostate was two plus enlarged.  
The rest of examination was normal.  The examiner concluded 
that the veteran has chronic debilitating significant scrotal 
hypersensitivity at least in part related to mumps orchitis.  

A November 2001 VA examination report revealed that the 
examiner reviewed the medical records.  The veteran 
complained of nocturia up to five to six times per night with 
voiding intervals of approximately one hour or so.  He 
complained of having a history of some hesitancy and stream 
change.  He has had no significant dysuria.  The veteran 
denied any lethargy, weakness, anorexia, incontinence, or 
weight change.  He said that he has had recurrent urinary 
tract infections over the years at intervals.  He has normal 
potency and that he was able to having sexual intercourse at 
least twice a month when he was aroused.  He accomplished 
this without significant difficulty.  

Examination demonstrated a very small atrophic left testicle, 
which measures approximately 2 cm. in length and 1.5 in 
width.  The veteran complained of pain over the entire 
scrotum although the examiner was able to grasp the testicle 
without him exhibiting too much discomfort.  No abnormality 
noted on rectal examination.  The examiner noted that 
although the veteran's has been diagnosed as having some 
nerve root irritation as a result of his chronic orchialgia, 
this was not a provable diagnosis and just simply represents 
a possible opinion by Dr. Stubbs.  The diagnosis is chronic 
orchialgia, more likely than not secondary to mumps orchitis 
of the left testicle with residuals.  

The veteran's essential argument is that his atrophy of the 
left testicle warrants a higher rating.  Indeed, the veteran 
testified at both a hearing before the regional office in 
February 2000 and a hearing before this Board member in 
February 2001 that he has pain associated with his atrophy of 
the left testicle.  He wears a jockey strap for support and 
has been taking pain medication.  The veteran stated that he 
lives a sedentary lifestyle because of the pain associated 
with his left testicle.  He has not had his left testicle 
removed.  

It is clear that the veteran continues to suffer significant 
disability, and the Board acknowledges the veteran's 
complaints of pain.  However, the Board is bound by VA 
regulations, and there does not appear to be any basis for 
assignment of a rating in excess of 10 percent for atrophy of 
just one testicle.  The Rating Schedule clearly and expressly 
addresses this disability.  Even assuming for the sake of 
argument that rating by analogy in this situation would be 
proper, the totality of the evidence does not show recurrent 
symptomatic infection requiring draining/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management to warrant a 30 
percent rating under Code 7525.  Moreover, there is no 
competent evidence suggesting that any voiding dysfunction or 
urinary frequency is related to the atrophy of the left 
testicle, and there is therefore no basis for evaluating the 
veteran's disability under other diagnostic criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

